         Case 1:19-cr-10080-NMG Document 1087 Filed 04/17/20 Page 1 of 8



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS



 UNITED STATES OF AMERICA

    v.                                                  No. 1:19-CR-10080-NMG

 DAVID SIDOO et al.,

                  Defendants




                         MOTION TO COMPEL PRODUCTION
                     OF PURPORTEDLY PRIVILEGED MATERIALS

         Defendant Gamal Abdelaziz respectfully moves to compel the government to produce all

of Mr. Singer’s telephone calls on or after September 27, 2018 and all of Mr. Singer’s email

communications on or after September 29, 2018, as well as all discoverable materials taken from

extractions of Mr. Singer’s Apple iPhone 7+, Dell computer, Mac laptop, LG phone, and Apple

Watch. The government is withholding some subset of these materials on the grounds that they

are protected from disclosure by the attorney-client privilege. The government has advised the

Court that it will provide a privilege log to defense counsel by May 15, 2020. See Dkt. 1071 at

3. Given, however, that Mr. Singer voluntarily consented to the FBI taking possession of his

iPhone 7+, his Dell computer, his Mac laptop, his LG phone, and his Apple watch, and that Mr.

Singer voluntarily consented to the FBI monitoring his email and telephonic communications, a

privilege log is unnecessary. All privilege has been waived.
        Case 1:19-cr-10080-NMG Document 1087 Filed 04/17/20 Page 2 of 8



I. Mr. Singer Consented to Federal Agents Taking Possession of His Electronic Devices
   and Monitoring His Communications on Multiple Occasions

       On at least fifteen occasions on or after September 27, 2018, Mr. Singer consented to the

FBI taking possession of his electronic devices and monitoring his electronic and telephonic

communications:

      On September 27, 2018, Mr. Singer “consent[ed] to the interception and recording of any
       and all communications made by me over all telephones,” stated that his “consent extends
       to all communications over any such phone, whether or not that communication relates to
       a criminal investigation, to any and all messages left on any voicemail feature of any such
       phone, photographs taken using the phone, and text messaging,” and further “consent[ed]
       to the disclosure of any information or records regarding such communications to law
       enforcement agents.” See Exhibit A (SINGER-VOL-016-005158).

      On September 29, 2018, in the presence of his attorney Donald Heller, AUSAs Justin
       O’Connell and Eric Rosen, and federal agents Kaitlyn Cedrone, Elizabeth Keating, and
       Nicholas Savona, Mr. Singer “logged into each of his [email] accounts and created a
       forwarding rule to have a copy of all email communication sent to [an account created by
       the FBI]. SINGER understood that by creating this account, all of his email
       communications would be accessible by case agents.” See Exhibit B (SINGER-VOL09-
       056739).

      On October 5, 2018, Mr. Singer authorized the FBI to “complete a search of” his iPhone
       7+ and provided the FBI with his password. Mr. Singer attested that he was “advised of
       my right to refuse consent,” that he “give[s] this permission voluntarily” and that he
       “authorize[s] these agents to take any items which they determine may be related to their
       investigation.” See Exhibit C (SINGER-VOL-016-005141 to SINGER-VOL-016-
       005146).

      On October 23, 2018, October 24, 2018, October 25, 2018, and October, 26 2018, Mr.
       Singer authorized the FBI to “complete a search of” a black Nike national championship
       backpack containing, among other things, an iPhone7+, a Mac laptop model A1707, and
       an Apple Watch. Mr. Singer attested that he was “advised of my right to refuse consent,”
       that he “give[s] this permission voluntarily” and that he “authorize[s] these agents to take
       any items which they determine may be related to their investigation.” See Exhibit D
       (SINGER-VOL-016-005131 to SINGER-VOL-016-005134).

      On October 31, 2018, Mr. Singer authorized the FBI to “complete a search of” a Mac
       laptop model A1707. Mr. Singer attested that he was “advised of my right to refuse
       consent,” that he “give[s] this permission voluntarily” and that he “authorize[s] these
       agents to take any items which they determine may be related to their investigation.” He
       further attested that the laptop “was removed from my custody by Special Agents of the
       Federal Bureau of Investigation, U.S. Department of Justice.” See Exhibit E (SINGER-
       VOL-016-005135 to SINGER-VOL-016-005138).

                                                2
    Case 1:19-cr-10080-NMG Document 1087 Filed 04/17/20 Page 3 of 8




   On October 31, 2018, Singer authorized the FBI to “complete a search of” his home in
    order “to take LG black cell phone out of center console of black Tesla SUV.” Mr.
    Singer attested that he was “advised of my right to refuse consent,” that he “give[s] this
    permission voluntarily” and that he “authorize[s] these agents to take any items which
    they determine may be related to their investigation.” He further attested that “the LG
    black cell phone was removed from my custody by Special Agents of the Federal Bureau
    of Investigation, U.S. Department of Justice.” See Exhibit F (SINGER-VOL-016-005139
    to SINGER-VOL-016-005140).

   On November 1, 2018, Mr. Singer executed an FBI “consent to search computer(s)”
    form. Mr. Singer attested that he had “been asked by Special Agents of the Federal
    Bureau of Investigation (FBI) to permit a complete search by the FBI or its designees of
    any and all computers, any electronic and/or optical data storage and/or retrieval system
    or medium, and any related computer peripherals described below: iPhone 7 plus . . . .”
    Mr. Singer attested that “I have been advised of my right to refuse to consent to this
    search, and I give permission for this search freely and voluntarily, and not as the result
    of threats or promises of any kind.” Mr. Singer provided the FBI with his password. He
    further attested that “I authorize those Agents to take any evidence discovered during this
    search, together with the medium in/on which it is stored, and any associated data,
    hardware, software and computer peripherals,” and that the “iPhone 7 plus was removed
    from my custody by those Agents.” See Exhibit G (SINGER-VOL-016-005188 to
    SINGER-VOL-016-005191).

   On November 29, 2018, Mr. Singer executed an FBI “consent to search computer(s)”
    form. Mr. Singer attested that he had “been asked by Special Agents of the Federal
    Bureau of Investigation (FBI) to permit a complete search by the FBI or its designees of
    any and all computers, any electronic and/or optical data storage and/or retrieval system
    or medium, and any related computer peripherals described below: iPhone 7 plus . . . .”
    Mr. Singer attested that “I have been advised of my right to refuse to consent to this
    search, and I give permission for this search freely and voluntarily, and not as the result
    of threats or promises of any kind.” He further attested that “I authorize those Agents to
    take any evidence discovered during this search, together with the medium in/on which it
    is stored, and any associated data, hardware, software and computer peripherals,” and that
    the “iPhone 7 plus was removed from my custody by those Agents.” See Exhibit H
    (SINGER-VOL-016-005149 to SINGER-VOL-016-005152).

   On November 30, 2018, Mr. Singer “consent[ed] to the interception and recording of any
    and all communications made by me over all telephones,” stated that his “consent extends
    to all communications over any such phone, whether or not that communication relates to
    a criminal investigation, to any and all messages left on any voicemail feature of any such
    phone, photographs taken using the phone, and text messaging,” and further “consent[ed]
    to the disclosure of any information or records regarding such communications to law
    enforcement agents.” See Exhibit I (SINGER-VOL-016-005156).

   On December 20, 2018, Mr. Singer “consent[ed] to the interception and recording of any
    and all communications made by me over all telephones,” stated that his “consent extends

                                             3
    Case 1:19-cr-10080-NMG Document 1087 Filed 04/17/20 Page 4 of 8



    to all communications over any such phone, whether or not that communication relates to
    a criminal investigation, to any and all messages left on any voicemail feature of any such
    phone, photographs taken using the phone, and text messaging,” and further “consent[ed]
    to the disclosure of any information or records regarding such communications to law
    enforcement agents.” See Exhibit J (SINGER-VOL-016-005198).

   On January 3, 2019, Mr. Singer executed an FBI “consent to search computer(s)” form.
    Mr. Singer attested that he had “been asked by Special Agents of the Federal Bureau of
    Investigation (FBI) to permit a complete search by the FBI or its designees of any and all
    computers, any electronic and/or optical data storage and/or retrieval system or medium,
    and any related computer peripherals described below: iPhone 7+. . . .” Mr. Singer
    attested that “I have been advised of my right to refuse to consent to this search, and I
    give permission for this search freely and voluntarily, and not as the result of threats or
    promises of any kind.” He further attested that “I authorize those Agents to take any
    evidence discovered during this search, together with the medium in/on which it is stored,
    and any associated data, hardware, software and computer peripherals.” See Exhibit K
    (SINGER-VOL-016-005193 to SINGER-VOL-016-005195).

   On February 15, 2019, Mr. Singer executed an FBI “consent to search computer(s)”
    form. Mr. Singer attested that he had “been asked by Special Agents of the Federal
    Bureau of Investigation (FBI) to permit a complete search by the FBI or its designees of
    any and all computers, any electronic and/or optical data storage and/or retrieval system
    or medium, and any related computer peripherals described below: iPhone 7+. . . .” Mr.
    Singer attested that “I have been advised of my right to refuse to consent to this search,
    and I give permission for this search freely and voluntarily, and not as the result of threats
    or promises of any kind.” Mr. Singer provided the FBI with his password. He further
    attested that “I authorize those Agents to take any evidence discovered during this search,
    together with the medium in/on which it is stored, and any associated data, hardware,
    software and computer peripherals,” and that the “iPhone 7+ was removed from my
    custody by those Agents.” See Exhibit L (SINGER-VOL-016-005207 to SINGER-VOL-
    016-005209).

   On February 28, 2019, Mr. Singer executed an FBI “consent to search computer(s)”
    form. Mr. Singer attested that he had “been asked by Special Agents of the Federal
    Bureau of Investigation (FBI) to permit a complete search by the FBI or its designees of
    any and all computers, any electronic and/or optical data storage and/or retrieval system
    or medium, and any related computer peripherals described below: iPhone 7+. . . .” Mr.
    Singer attested that “I have been advised of my right to refuse to consent to this search,
    and I give permission for this search freely and voluntarily, and not as the result of threats
    or promises of any kind.” He further attested that “I authorize those Agents to take any
    evidence discovered during this search, together with the medium in/on which it is stored,
    and any associated data, hardware, software and computer peripherals,” and that the
    “iPhone 7+ was removed from my custody by those Agents.” See Exhibit M (SINGER-
    VOL-016-005211 to SINGER-VOL-016-005214).

   On March 11, 2019, Mr. Singer executed an FBI “consent to search computer(s)” form.
    Mr. Singer attested that he had “been asked by Special Agents of the Federal Bureau of

                                              4
        Case 1:19-cr-10080-NMG Document 1087 Filed 04/17/20 Page 5 of 8



       Investigation (FBI) to permit a complete search by the FBI or its designees of any and all
       computers, any electronic and/or optical data storage and/or retrieval system or medium,
       and any related computer peripherals described below: iPhone 7+. . . .” Mr. Singer
       attested that “I have been advised of my right to refuse to consent to this search, and I
       give permission for this search freely and voluntarily, and not as the result of threats or
       promises of any kind.” He further attested that “I authorize those Agents to take any
       evidence discovered during this search, together with the medium in/on which it is stored,
       and any associated data, hardware, software and computer peripherals,” and that the
       “iPhone 7+ was removed from my custody by those Agents.” See Exhibit N (SINGER-
       VOL-016-005218 to SINGER-VOL-016-005221).

      On May 7, 2019, Mr. Singer executed an FBI “consent to search computer(s)” form. Mr.
       Singer attested that he had “been asked by Special Agents of the Federal Bureau of
       Investigation (FBI) to permit a complete search by the FBI or its designees of any and all
       computers, any electronic and/or optical data storage and/or retrieval system or medium,
       and any related computer peripherals described below: Dell XPS 8700.” Mr. Singer
       attested that “I have been advised of my right to refuse to consent to this search, and I
       give permission for this search freely and voluntarily, and not as the result of threats or
       promises of any kind.” He further attested that “I authorize those Agents to take any
       evidence discovered during this search, together with the medium in/on which it is stored,
       and any associated data, hardware, software and computer peripherals.” See Exhibit O
       (SINGER-VOL016-005228).

II. All Privilege Has Been Waived

       When Mr. Singer consented to federal agents searching his electronic devices, he waived

whatever privilege may have existed for documents stored on those devices. It is black letter law

that the attorney-client privilege requires “[a]n intent to maintain confidentiality.” United States

v. Mass. Inst. of Tech., 129 F.3d 681, 684 (1st Cir. 1997). See also In re Grand Jury Subpoena

(Zerendow), 925 F. Supp. 849, 855 (D. Mass. 1995) (“Patently, a voluntary disclosure of

information which is inconsistent with the confidential nature of the attorney client relationship

waives the privilege.” (quoting Alldread v. City of Grenada, 988 F.2d 1425, 1434 (5th

Cir.1993))). Certainly Mr. Singer did not intend to maintain confidentiality over his devices

when he voluntarily handed them off to the FBI. Whether Mr. Singer specifically intended to

waive privilege is irrelevant. See Restatement (Third) of the Law Governing Lawyers § 79

(2000) cmt. g (“The disclosing person need not be aware that the communication was privileged,


                                                 5
        Case 1:19-cr-10080-NMG Document 1087 Filed 04/17/20 Page 6 of 8



nor specifically intend to waive the privilege.”); id. cmt. h (“A subsequent disclosure through a

voluntary act constitutes a waiver even though not intended to have that effect.”).

       This exact issue was before the court in United States v. Gen. Mar. Mgmt. (Portugal)

L.D.A., No. 08-393, 2008 WL 2810594 (S.D. Tex. July 21, 2008). In that case, a material

witness “provided the government with his personal computer, at the government's request, for

purposes of allowing the government to search his computer hard drive.” Id. at *1. Defendants

requested the hard drive. Both the government and the material witness resisted on the basis that

the hard drive contained privileged materials. Id. The court relied on the bedrock principle that

“disclosure of attorney-client communications to a third party lacking a common legal interest

will result in a waiver of the attorney-client privilege,” and found:

       Thus, [witness’s] voluntary disclosure of his computer to the government and grant
       of permission to ‘search [the] computer hard drive for images [. . .] and create a
       forensically sound image of the hard drive,’ waived his attorney-client privilege
       with respect to all of the materials contained on the hard drive. [Witness] may not,
       after giving the government unlimited access to his hard drive’s contents, deny that
       same access to Defendants.

Id. at 2. The same result would obtain if someone gave the government blanket permission to

search an office or vehicle, and then asserted privilege over any documents found therein. See

United States v. Masih, No. 2:09-CR-24, 2010 WL 3491219, at *3 (N.D.W. Va. Aug. 31, 2010)

(“Therefore, as to [defendant], but for the consent to search, the document would . . . not be

disclosed because it constitutes attorney client privilege. However, since it was located during

the consensual search of the car, the consent waives the privilege.”).

       With respect to the telephonic and electronic communications that Mr. Singer

prospectively permitted the government to read and listen to, there is even more reason for the

Court to order disclosure. Unlike communications on Mr. Singer’s devices which may have

been privileged at some point in time, the privilege never attached to Mr. Singer’s telephone


                                                  6
        Case 1:19-cr-10080-NMG Document 1087 Filed 04/17/20 Page 7 of 8



communications after September 27, 2018 and his email communications after September 29,

2018. The attorney-client privilege only exists if “the circumstances . . . indicate that the

communicating persons reasonably believed that the communication would be confidential.”

Restatement (Third) of the Law Governing Lawyers § 71 (2000). After giving the government

carte blanche to monitor his emails and telephone calls, Mr. Singer could not have “reasonably

believed that the communication[s] would be confidential.” See also id. cmt. b

(“[C]ommunication in a nonconfidential setting evidences that secrecy was not a consideration

even if it is later protested that confidentiality was intended.”). Cf. United States v. Hatcher, 323

F.3d 666, 674 (8th Cir. 2003) (“The presence of the prison recording device destroyed the

attorney-client privilege. Because the inmates and their lawyers were aware that their

conversations were being recorded, they could not reasonably expect that their conversations

would remain private.”); United States v. Mejia, 655 F.3d 126, 133 (2d Cir. 2011) (same).

III.   The Court Should Order Disclosure of Purportedly Privileged Materials

       For the foregoing reasons, Defendant Gamal Abdelaziz respectfully requests that the

Court issue an Order requiring the government to produce all of Mr. Singer’s telephone calls on

or after September 27, 2018 and all of Mr. Singer’s email communications on or after September

29, 2018, as well as all discoverable materials taken from extractions of Mr. Singer’s Apple

iPhone 7+, Dell computer, Mac laptop, LG phone, and Apple Watch.


Dated: April 17, 2020                                 Respectfully submitted,

                                                      /s/ Brian T. Kelly
                                                      Brian T. Kelly (BBO No. 549566)
                                                      Joshua C. Sharp (BBO No. 681439)
                                                      Lauren M. Maynard (BBO No. 698742)
                                                      NIXON PEABODY LLP
                                                      53 State Street
                                                      Boston, MA 02109
                                                      617-345-1000


                                                  7
        Case 1:19-cr-10080-NMG Document 1087 Filed 04/17/20 Page 8 of 8



                                                  bkelly@nixonpeabody.com
                                                  jsharp@nixonpeabody.com
                                                  lmaynard@nixonpeabody.com

                                                  Robert Sheketoff (BBO No. 457340)
                                                  One McKinley Square
                                                  Boston, MA 02109
                                                  617-367-3449

                                                  Counsel for Gamal Abdelaziz




                         LOCAL RULE 7.1(A)(2) CERTIFICATION

I hereby certify that I conferred with counsel for the government in an attempt to resolve or
narrow the issues raised by this motion but the parties were unable to reach agreement.

                                                  /s/ Brian T. Kelly
                                                  Brian T. Kelly



                                 CERTIFICATE OF SERVICE

I hereby certify that a copy of the forgoing was filed electronically on April 17, 2020, and
thereby delivered by electronic means to all registered participants as identified on the Notice of
Electronic Filing.


                                                  /s/ Brian T. Kelly
                                                  Brian T. Kelly




                                                 8
